DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on 12/28/2020.  These drawings are new matter, particularly figures 2-8. For example:
	a.	Feeder 10 including the parts of feeder 10 as seen in FIGS. 2-4;
	b.	Guard 100 relative to feed distributor unit 13 as seen in FIGS. 4-6;
	c.	 Adjustment plate 113 being depicted as a solid plate which lacks fasteners holes for fasteners 114 to mount guard 100 to feeder 10 as seen in FIG. 8.
	These are just a few instances of new matter found in the drawings filed on 12/28/2020.
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guard to partially surround a feed-bin-mounted feeder”, the “height of the feed-bin mounted feeder”, the “perimeter of the feed-bin mounted feeder” in Claim 1 and 8, the “feeder housing opening is at least partially reduced in a dimension” in claims 3 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification
5.	The amendment filed 12/28/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
a.	feeder 10, legs 11, feed bin 12, feed distributor unit 13, controls 14 and distributor plate 15;
b.	The height of sidewall 103 being less than the distance from feed bid to controls 14;
c.	feeder housing opening 111 relative to the width of the feed distributor unit 13.
	These are just a few examples of instances of the new matter found in the specification filed on 12/28/2020.
Applicant is required to cancel the new matter in the reply to this Office Action.

 Claim Rejections - 35 USC § 112
6.	Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
7.	Claims 1 and 8 indicate “a guard to partially surround a feed-bin-mounted feeder… the sidewall has a height adapted to be less than the height of the feed-bin mounted feeder… the feeder housing opening is adapted to be greater than the perimeter of the feed-bin mounted feeder by an amount that does not exceed the second plurality of small openings”, however, this not supported by the original disclosure made in the specification.
8.	Claims 2-7 and 9 are rejected based on their dependency on Claims 1 and 8, respectively. 
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 1, lines 9-10, recites the limitation “the sidewall has a height adapted to be less than the height of the feed-bin mounted feeder” rendering the claim vague and indefinite for one of ordinary skill to ascertain its objective with respect to the invention. Per the applicant’s original disclosure, it is unclear how exactly is the height of the sidewall adapted to be less than the height of the feed-bin mounted feeder since no such height was disclosed. Similarly, Claim 8 is unclear for the same reasons.
12.	Claim 1, lines 15-17, recites the limitation “the feeder housing opening is adapted to be greater than the perimeter of the feed-bin mounted feeder by an that does not exceed the second plurality of 
13.	Claim 3, recites the limitation “the at least one adjustment plate is position-able and reversibly connectable to the bottom-wall via at least one adjustment plate fastener for each the at least one adjustment plate, such that the feeder housing opening is at least partially reduced in dimension” rendering the claim vague and indefinite for one of ordinary skill in the art to ascertain its objective with respect to the invention. Per the applicant’s original disclosure, it remains unknown as to exactly how is the fastener engaging the adjustment plate such that its mounted to the bottom-wall since a structure regarding a hole on the adjustment plate cannot be found. Irrespective of the omitted details regarding the mounting of the plate to the bottom-wall, it is unclear how exactly is the adjustment plate contributing to a reduced feeder housing opening. For the purpose of examination, the adjustment plate is being interpreted as a plate in contact with a bottom-wall. Similarly, Claim 9 is unclear for the same reasons.
14.	Claims 2-7 are rejected based on their dependency on Claim 1. 

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent-literature Varmint Guard - For Moultrie Quick-Lock Feeders, hereinafter “Moultrie”, in view of non-patent-literature TexasBowhunter, hereinafter “SOTXBOWHUNTER”.
17.	Regarding Claim 1, Moultrie discloses a guard to partially surround a feed-bin-mounted feeder (Moultrie discloses a varmint guard to partially surround a feed-bin-mounted feeder, see figures for further clarity) comprising: 
a ring (see annotated FIG. 1 below illustrating a ring), 
a sidewall, having a top edge, a bottom edge (see annotated FIG. 1 below illustrating a sidewall having a top edge and a bottom edge opposite of one another), and a first plurality of small openings, (see annotated FIG. 1 below illustrating a first plurality of small openings), and wherein the bottom edge of the sidewall is connected to the ring (see annotated FIG. 1 below), 
a bottom-wall, having a second plurality of small openings and a feeder housing opening (see annotated FIG. 1 below for a bottom-wall having a second plurality of small openings and a feeder housing opening), and further wherein the bottom-wall perimeter is connected to the ring (see annotated FIG. 1 below), 
at least two mounting brackets (see annotated FIG. 1 below for at least two mounting brackets), wherein the at least two mounting brackets are connected to and evenly distributed along the top edge of the sidewall (see annotated FIG. 1 below), and 
(see the disclosure and annotated figure 3 below for bracket fasteners engaging the mounting brackets as well as the target feeder).
Moultrie is silent regarding the sidewall has a height adapted to be less than the height of the feed-bin mounted feeder, and wherein the feeder housing opening is adapted to be greater than the perimeter of the feed-bin mounted feeder by an amounted such that it doesn’t exceed the second plurality of small openings
SOTXBOWHUNTER discloses a guard to partially surround a feed-bin-mounted feeder, comprising of a sidewall that has a height adapted to be less than a height of the feed-bin mounted feeder (see annotated FIG. 1A below), and wherein the feeder housing opening is adapted to be greater than the perimeter of the feed-bin mounted feeder by an amounted such that it doesn’t exceed the second plurality of small openings (see annotated FIG. 1A below).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Moultrie has taught by SOTXBOWHUNTER such that the sidewall has a height a adapted to be less than a height of the feed-bin mounted feeder, and wherein the feeder housing opening is adapted to be greater than the perimeter of the feed-bin mounted feeder by an amounted such that it doesn’t exceed the second plurality of small openings. In doing, the feeder guard is capable of sufficiently guarding, yet not completely enclosing the feed-bin mounted feeder such that the feeder is protected from varmint as well as preventing the guard from interfering with feed being dispensed to a location as intended by the operator. 
18.	Regarding Claim 7, modified Moultrie discloses the device of claim 1 wherein:
	the bracket fastener is selected from the group consisting of screws (see annotated figures 1 and 3 below).






[AltContent: textbox (Feeder Housing Opening)][AltContent: arrow][AltContent: textbox (Mounting Bracket)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom Wall)][AltContent: arrow][AltContent: textbox (Side Wall)][AltContent: arrow][AltContent: textbox (Ring)]
    PNG
    media_image1.png
    700
    700
    media_image1.png
    Greyscale

FIG. 1








[AltContent: arrow][AltContent: textbox (Screw)]
    PNG
    media_image2.png
    509
    441
    media_image2.png
    Greyscale

Fig. 3

















[AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: arrow][AltContent: textbox (Feeder housing opening)][AltContent: arrow][AltContent: textbox (Second small openings)][AltContent: arrow][AltContent: textbox (Guard)][AltContent: arrow][AltContent: textbox (Feed-bin-mounted feeder)]
    PNG
    media_image3.png
    480
    640
    media_image3.png
    Greyscale

FIG. 1A 









21.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over non-patent-literature Varmint Guard - For Moultrie Quick-Lock Feeders, hereinafter “Moultrie” and non-patent-literature TexasBowhunter, hereinafter “SOTXBOWHUNTER” as applied to Claim 1 above, and further in view of Bodenstab et al. (US 7891317 B2), hereinafter “Bodenstab”.
22.	Regarding Claim 2, modified Moultrie discloses the device of claim 1.
	Modified Moultrie is silent regarding a weather resistant coating that substantially covers the guard.
	Bodenstab discloses an animal feeder (Bodenstab Abstract and FIG. 1 for an animal feeder) including a weather resistant coating that substantially covers a frame (Col. 6, lines 38-40 discloses a frame 14 is coated with a weather-resistant coating).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Moultrie as taught by Bodenstab such that a weather resistant coating substantially covers the guard. Such addition would enhance the invention by providing means for preventing the guard from becoming adversely effected due to changing weather conditions such as wind, rain and exposure to sunlight.

23.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent-literature Varmint Guard - For Moultrie Quick-Lock Feeders, hereinafter “Moultrie” and non-patent-literature TexasBowhunter, hereinafter “SOTXBOWHUNTER” as applied to Claim 1 above, and further in view of non-patent-literature Ground Feeder Guarding, hereinafter “Jacobi Jayne”.
24.	Regarding Claim 3, modified Moultrie discloses the device of claim 1.

	Jacobi Jayne discloses a ground feeder guarding (Jacobi Jane description and figure 1) including at least one adjustment plate (see annotated Figure 1 below), wherein each of the at least one adjustment plate is positionable and reversibly connectable to the bottom-wall via at least one adjustment plate clip for each of the at least one adjustment plate (see annotated figure 1 below illustrating the adjustment plate which can be reversible connected due to a uniform design of the adjustment plate as well as the clip connection to the bottom wall which also allows for the adjustment plate to be reversibly attached if needed), such that the feeder housing opening is at least partially reduced in a dimension (see annotated figure 1 below for illustrating the ability for adjustment plate to rotate about the clip connection to the bottom-wall which allows for the feeder housing opening to be reduced in dimension).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as substitution of functional equivalent to substitute the clip with a connection mechanism such as a fastener, since a simple substitution for a known element would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1730, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The motivation for doing so is to provide a mechanically simple, securable and removable fastener which allows the adjustment plate to be mounted to the bottom of the feeder guard as well as being easily removed if required by the user as well as preventing varmint from removing the adjustment plate due to the firm fastener connection.
25.	Regarding Claim 4, modified Moultrie discloses the device (see Jacobi Jayne) of claim 3 wherein:
(see annotated figure 1 below for a shape of the adjustment plate). 
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed to make the different portions of the adjustment plate of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47 and since such a modification lacks and disclosed criticality. The motivation for doing so would be to not constrain the feeder guard such that exclusively an L-shaped adjustment plate must be applied to the bottom wall, therefore any simple shape of the adjustment plate that is readily available can be applied to and used in conjunction with the bottom wall of the feeder guard.

















[AltContent: textbox (Feeder Housing Opening)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Adjustment Plate)]
[AltContent: arrow][AltContent: textbox (Bottom Wall)]
    PNG
    media_image4.png
    700
    673
    media_image4.png
    Greyscale

Figure 1 







26.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over non-patent-literature Varmint Guard - For Moultrie Quick-Lock Feeders, hereinafter “Moultrie” and non-patent-literature TexasBowhunter, hereinafter “SOTXBOWHUNTER” as applied to Claim 1 above, and further in view of Mindell (US 20110290187 A1).
27.	Regarding Claim 5, modified Moultrie discloses the device of claim 1 wherein:
	the guard is constructed of a metal (Moultrie Specs discloses the guard being constructed from a durable all-metal construction)
	Modified Moultrie is silent regarding a metal selected specifically from the group consisting, iron, cast-iron, steel, stainless steel, brass, aluminum, and cast-aluminum.
	Mindell discloses a feeder guard (Mindell Abstract and Figure 1) constructed from stainless steel (paragraph [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Moultrie as taught by Mindell such that the guard is constructed from stainless steel. Such addition would enhance the invention by providing means which is resistant to corrosion thus having the benefit of using the guard in all types of environments as well as allowing the user to easily clean and apply a variety of finishes to the guard as deemed necessary.

28.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over non-patent-literature Varmint Guard - For Moultrie Quick-Lock Feeders, hereinafter “Moultrie”, non-patent-literature TexasBowhunter, hereinafter “SOTXBOWHUNTER” and Mindell (US 20110290187 A1) as applied to Claim 5 above, and further in view of Lush (US 7992520 B2)
29.	Regarding Claim 6, modified Moultrie discloses the device of claim 5.

	Lush discloses a feeder (Lush Abstract and FIG. 1) including a guard constructed from expanded sheet metal (FIG. 2 and Col. 3, lines 37-40 discloses a guard comprising of segments 20/22/24 constructed from expanded sheet metal).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Moultrie as taught by Lush such that the metal construction is an expanded metal. Such addition would enhance the invention by providing means for preventing varmint such as squirrels from gaining access to the feeder. 

30.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over non-patent-literature Varmint Guard - For Moultrie Quick-Lock Feeders, hereinafter “Moultrie”, in view of non-patent-literature TexasBowhunter, hereinafter “SOTXBOWHUNTER”, in view of Bodenstab et al. (US 7891317 B2), hereinafter “Bodenstab”, in view of Lush (US 7992520 B2).
31.	Regarding Claim 8, Moultrie discloses a guard to partially surround a feed-bin-mounted feeder (Moultrie discloses a varmint guard to partially surround a feed-bin-mounted feeder, see figures for further clarity) comprising: 
a substantially cylindrical ring (see annotated FIG. 1 below illustrating a cylindrical ring)
a substantially cylindrical sidewall, having a top edge, a bottom edge, and a first plurality of small openings (see annotated FIG. 1 below illustrating a substantially cylindrical sidewall having a top edge and a bottom edge opposite of one another and a first plurality of small openings), wherein the bottom edge of the sidewall is connected to the substantially cylindrical ring (see annotated FIG. 1 below), 
a substantially circle-shaped bottom-wall, having a second plurality of small openings and a feeder housing opening (see annotated FIG. 1 below for a circle-shaped bottom-wall having a second plurality of small openings and a feeder housing opening), wherein the bottom-wall perimeter is connected to the ring (see annotated FIG. 1 below),  
at least three mounting brackets (see annotated FIG. 1 below for at least three mounting brackets), wherein the at least three mounting brackets are connected to and evenly distributed along the top edge of the sidewall (see annotated FIG. 1 below), and
a bracket fastener for each of the at least three mounting brackets, wherein each bracket fastener engages with each of the at least three mounting brackets (see the disclosure and annotated figure 3 below for bracket fasteners engaging the mounting brackets as well as the target feeder),
wherein the guard is constructed from metal (Specs discloses the guard being constructed from a durable all-metal construction).
Moultrie is silent regarding the substantially cylindrical sidewall has a height adapted to be less than the heath o the of the feed-bin mounted feeder, the feeder housing opening is adapted to be greater than the perimeter of the feed-bin mounted feeder by an amount that does not exceed the second plurality of small openings, a weather resistant coating that substantially covers the guard, and 
wherein the sidewall and bottom-wall are constructed of an expanded metal.
SOTXBOWHUNTER discloses a guard to partially surround a feed-bin-mounted feeder, comprising of a sidewall that has a height adapted to be less than a height of the feed-bin mounted feeder (see annotated FIG. 1A below), and wherein the feeder housing opening is adapted to be greater than the perimeter of the feed-bin mounted feeder by an amounted such that it doesn’t exceed the second plurality of small openings (see annotated FIG. 1A below).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Moultrie has taught by SOTXBOWHUNTER such that the substantially cylindrical sidewall has a height a adapted to be less than a height of the feed-bin mounted feeder, and wherein the feeder housing opening is adapted to be greater than the perimeter of the 
Modified Moultrie is silent regarding a weather resistant coating that substantially covers the guard, and wherein the sidewall and bottom-wall are constructed of an expanded metal.
Bodenstab discloses an animal feeder (Bodenstab Abstract and FIG. 1 for an animal feeder) including a weather resistant coating that substantially covers a frame (Col. 6, lines 38-40 discloses a frame 14 is coated with a weather-resistant coating).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Moultrie as taught by Bodenstab such that a weather resistant coating substantially covers the guard. Such addition would enhance the invention by providing means for preventing the guard from becoming adversely effected due to changing weather conditions such as wind, rain and exposure to sunlight.
	Modified Moultrie is silent regarding the sidewall and bottom-wall are constructed of an expanded metal.
Lush discloses a feeder (Lush Abstract and FIG. 1) including a guard constructed from expanded sheet metal (FIG. 2 and Col. 3, lines 37-40 discloses a guard comprising of segments 20/22/24 constructed from expanded sheet metal).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Moultrie as taught by Lush such that the metal construction is an expanded metal. Such addition would enhance the invention by providing means for preventing varmint such as squirrels from gaining access to the feeder. 




[AltContent: textbox (Circle Shaped
Bottom Wall)][AltContent: textbox (Feeder Housing Opening)][AltContent: textbox (Cylindrical
Ring)][AltContent: textbox (Cylindrical Side Wall)][AltContent: arrow][AltContent: textbox (Mounting Bracket)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    700
    700
    media_image1.png
    Greyscale

FIG. 1











[AltContent: arrow][AltContent: textbox (Screw)]
    PNG
    media_image2.png
    509
    441
    media_image2.png
    Greyscale

Fig. 3








[AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: arrow][AltContent: textbox (Feeder housing opening)][AltContent: arrow][AltContent: textbox (Second small openings)][AltContent: arrow][AltContent: textbox (Guard)][AltContent: arrow][AltContent: textbox (Feed-bin-mounted feeder)]
    PNG
    media_image3.png
    480
    640
    media_image3.png
    Greyscale

FIG. 1A 








32.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over non-patent-literature Varmint Guard - For Moultrie Quick-Lock Feeders, hereinafter “Moultrie”, non-patent-literature TexasBowhunter, hereinafter “SOTXBOWHUNTER”, Bodenstab et al. (US 7891317 B2) and Lush (US 7992520 B2) as applied to Claim 8 above, and further in view of non-patent-literature Ground Feeder Guarding, hereinafter, referred to as “Jacobi Jayne”.
33.	Regarding Claim 9, modified Moultrie discloses the device of claim 8.
	Modified Moultrie is silent regarding at least one adjustment plate, wherein each of the at least one adjustment plate is positionable and reversibly connectable to the bottom-wall via at least one adjustment plate fastener for each of the at least one adjustment plate, such that the feeder housing opening is at least partially reduced in a dimension.
Jacobi Jayne discloses a ground feeder guarding (Jacobi Jane description and figure 1) including at least one adjustment plate (see annotated figure 1 below), wherein each of the at least one adjustment plate is positionable and reversibly connectable to the bottom-wall via at least one adjustment plate clip for each of the at least one adjustment plate (see annotated figure 1 below illustrating the adjustment plate which can be reversible connected due to a uniform design of the adjustment plate as well as the clip connection to the bottom wall which also allows for the adjustment plate to be reversibly attached if needed), such that the feeder housing opening is at least partially reduced in a dimension (see annotated figure 1 below for illustrating the ability for adjustment plate to rotate about the clip connection to the bottom-wall which allows for the feeder housing opening to be reduced in dimension).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as substitution of functional equivalent to substitute the clip with a connection mechanism such as a fastener, since a simple substitution for a known element would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1730, 1740, 82 USPQ2d 1385, 1395, 1396 























[AltContent: textbox (Feeder Housing Opening)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Adjustment Plate)]
[AltContent: arrow][AltContent: textbox (Bottom Wall)]
    PNG
    media_image4.png
    700
    673
    media_image4.png
    Greyscale

Figure 1 





Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
	With regard to arguments pertaining to the 102 and 103 rejections of the claims, the applicant asserts that “it is clear that prior art does not disclose, claim, or make obvious the applicant’s invention”. It is respectfully submitted that the claimed subjected matter must be shown and the new matter filed on 12/128/2020, as discussed above, does not remedy the deficiencies provided in the original disclosure. All matter deemed pertinent in conveying, illustrating and supporting the claimed subject is required in the original disclosure and should not be assumed as “unnecessary for a proper understanding” or assumed to be “readily apparent to one having ordinary skill in the art”. Further stated, the claimed subject matter requires support from original disclosure, it is not a matter of courtesy or in any way optional, it is required. Therefore, the rejection is now deemed final. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3642